UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                               )
DOME PATENT, L.P.,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )              Civil Action No. 07-1695 (PLF)
                                               )
JOHN J. DOLL, Acting Under Secretary of        )
 Commerce for Intellectual Property and Acting )
 Director of the United States Patent and      )
 Trademark Office,                             )
                                               )
                          1
               Defendant.                      )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the parties’ proposed Stipulated Protective

Order [22]. The Court will not approve the Stipulated Protective Order because paragraph 5 is

inconsistent with “this country’s strong tradition of access to judicial proceedings.” United

States v. Hubbard, 650 F.2d 293, 317 n. 89 (D.C. Cir. 1980).

               As a general rule, the courts are not intended to be, nor should they be, secretive

places for the resolution of secret disputes. See, e.g., Nixon v. Warner Communications, Inc.,

435 U.S. 589, 597 (1978) (“It is clear that the courts of this country recognize a general right to

inspect and copy public records and documents, including judicial records and documents.”).

Given the policy in favor of public access, and the ease with which confidential and potentially

confidential information may be redacted from documents before they are filed publicly, the

       1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the acting Under Secretary, John J. Doll for the former Under Secretary,
Jon W. Dudas.
Court concludes that this case can and should be open to the public to the greatest extent

possible. For that reason, paragraph 5 of the parties’ Stipulated Protective Order – which

provides for the filing under seal of all filings with the Court which comprise, contain, reproduce

or paraphrase “Protected Information” – must be amended. Specifically, paragraph 5 must be

amended to provide as follows:

               1. All documents of any nature, including motions and briefs, that
               contain confidential material a party proposes to keep under seal
               shall be filed with the Court under seal in an envelope or other
               container marked with the title of the action, the title of the court
               filing which contains the confidential material, and the statement
               “FILED UNDER SEAL” below the Court.

               2. Within five business days a party filing such documents with
               the Court shall also file on the public record a copy of the
               documents in which the confidential material is redacted.
               Alternatively, if – and only if – the redactions are so extensive as to
               render the documents useless to the reader, the party shall file on
               the public record a notice of the filing of the documents under seal
               in their entirety.

               3. Redactions to public copies of documents shall be made solely
               to the extent necessary to preserve the confidentiality of the
               relevant information and in accordance with the principles set forth
               in this Memorandum Opinion and Order.

               Accordingly, it is hereby

               ORDERED that the parties’ Stipulated Protective Order [22] is DENIED; and it is

               FURTHER ORDERED that on or before May 1, 2009 the parties shall meet,

confer and file with the Court an amended protective order. That protective order must be

amended as described above. The parties’ amended protective order may be identical to the




                                                 2
current Stipulated Protective Order in all other respects.

               SO ORDERED.


                                              _/s/___________________________
                                              PAUL L. FRIEDMAN
DATE: April 24, 2009                          United States District Judge




                                                  3